Exhibit 4.1 DAIMLER RETAIL RECEIVABLESLLC, as Depositor, and WILMINGTON TRUST COMPANY, as Owner Trustee AMENDED AND RESTATED TRUST AGREEMENT Dated as of 1, 2009 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 1.01. Capitalized Terms; Rules of Usage 1 ARTICLE TWO ORGANIZATION Section 2.01. Name 2 Section 2.02. Office 2 Section 2.03. Purposes and Powers 2 Section 2.04. Appointment of Owner Trustee 3 Section 2.05. Initial Capital Contribution of Owner Trust Estate 3 Section 2.06. Declaration of Trust 3 Section 2.07. Liability of Certificateholders 4 Section 2.08. Title to Owner Trust Estate 4 Section 2.09. Situs of Issuer 4 Section 2.10. Representations and Warranties of the Depositor 4 Section 2.11. Federal Income Tax Matters 5 ARTICLE THREE CERTIFICATES AND TRANSFER OF INTERESTS Section 3.01. Initial Ownership 6 Section 3.02. The Certificates 6 Section 3.03. Authentication and Delivery of Certificates 6 Section 3.04. Registration, Transfer and Exchange of Certificates 6 Section 3.05. Mutilated, Destroyed, Lost or Stolen Certificates 8 Section 3.06. Persons Deemed Certificateholders 8 Section 3.07. Access to List of Certificateholders’ Names and Addresses 9 Section 3.08. Maintenance of Office or Agency 9 Section 3.09. No Legal Title to Owner Trust Estate in Certificateholders 9 Section 3.10. No Recourse 9 Section 3.11. Appointment of Paying Agent 9 Section 3.12. Certificates Nonassessable and Fully Paid 10 i Page ARTICLE FOUR ACTIONS BY OWNER TRUSTEE Section 4.01. Prior Notice to Certificateholders with Respect to Certain Matters 11 Section 4.02. Action by Certificateholders with Respect to Certain Matters 11 Section 4.03. Action by Certificateholders with Respect to Bankruptcy 11 Section 4.04. Restrictions on Certificateholders’ Power 12 Section 4.05. Majority Control 12 Section 4.06. Certain Litigation Matters 12 ARTICLE FIVE APPLICATION OF TRUST FUNDS; CERTAIN DUTIES Section 5.01. Application of Trust Funds 13 Section 5.02. Method of Payment 13 Section 5.03. No Segregation of Monies; No Interest 14 Section 5.04. Accounting and Reports to Certificateholders, the IRS and Others 14 Section 5.05. Signature on Returns; Tax Matters Partner 14 ARTICLE SIX AUTHORITY AND DUTIES OF OWNER TRUSTEE Section 6.01. General Authority 16 Section 6.02. General Duties 16 Section 6.03. Action Upon Instruction 16 Section 6.04. No Duties Except as Specified in this Agreement or in Instructions 17 Section 6.05. No Action Except Under Specified Documents or Instructions 17 Section 6.06. Restrictions 18 ARTICLE SEVEN THE OWNER TRUSTEE Section 7.01. Acceptance of Duties 19 Section 7.02. Furnishing of Documents 20 Section 7.03. Representations and Warranties 20 Section 7.04. Reliance; Advice of Counsel 21 Section 7.05. Not Acting in Individual Capacity 21 Section 7.06. Owner Trustee Not Liable for Basic Documents or Certificates 21 Section 7.07. Owner Trustee May Own Securities 22 ii Page ARTICLE EIGHT COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE Section 8.01. Owner Trustee’s Fees and Expenses 23 Section 8.02. Indemnification 23 Section 8.03. Payments to the Owner Trustee 23 ARTICLE NINE TERMINATION OF TRUST AGREEMENT Section 9.01. Termination of Trust Agreement 24 ARTICLE TEN SUCCESSOR AND ADDITIONAL OWNER TRUSTEES Section 10.01. Eligibility Requirements for Owner Trustee 26 Section 10.02. Resignation or Removal of Owner Trustee 26 Section 10.03. Successor Owner Trustee 27 Section 10.04. Merger or Consolidation of Owner Trustee 27 Section 10.05. Appointment of Co-Trustee or Separate Trustee 28 ARTICLE ELEVEN REGULATION AB Section 11.01. Intent of the Parties; Reasonableness 30 Section 11.02. Representations and Warranties 30 Section 11.03. Information to Be Provided by the Owner Trustee 30 ARTICLE TWELVE MISCELLANEOUS Section 12.01. Supplements and Amendments 32 Section 12.02. Limitations on Rights of Others 33 Section 12.03. Notices 33 Section 12.04. Severability 34 Section 12.05. Counterparts 34 Section 12.06. Successors and Assigns 34 Section 12.07. No Petition 34 Section 12.08. Table of Contents and Headings 34 Section 12.09. GOVERNING LAW 35 iii Page EXHIBITS ExhibitA – Form of Certificate A-1 ExhibitB – Form of Certificate of Trust B-1 iv This AMENDED AND RESTATED TRUST AGREEMENT, dated as of 1, 2009 (as amended, restated, supplemented or otherwise modified from time to time, this “Agreement”), is between DAIMLER RETAIL RECEIVABLESLLC, a Delaware limited liability company, as depositor (the “Depositor”), and WILMINGTON TRUST COMPANY, a Delaware banking corporation, as trustee (the “Owner Trustee”). WHEREAS, the parties hereto entered into a Trust Agreement, dated as of April9, 2009 (the “Original Trust Agreement”), and filed a certificate of trust with the Secretary of State of the State of Delaware pursuant to which Mercedes-Benz Auto Receivables Trust 2009-1 (the “Issuer”) was formed; and WHEREAS, the parties hereto are entering into this Agreement pursuant to which, among other things, the Original Trust Agreement will be amended and restated. NOW, THEREFORE, in consideration of the mutual agreements herein contained, and of other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE ONE DEFINITIONS Section 1.01.Capitalized Terms; Rules of Usage (a).Capitalized terms used in this Agreement that are not otherwise defined shall have the meanings ascribed thereto in AppendixA to the Sale and Servicing Agreement, dated as of 1, 2009, among the Issuer, the Depositor and DCFS USALLC, which Appendixis hereby incorporated into and made a part of this Agreement.AppendixA also contains rules as to usage applicable to this Agreement. ARTICLE TWO ORGANIZATION Section 2.01.Name.The trust created pursuant to the Original Trust Agreement and continued hereby shall be known as “Mercedes-Benz Auto Receivables Trust 2009-1”, in which name the Owner Trustee may conduct the business of the Issuer, make and execute contracts and other instruments on behalf of the Issuer and sue and be sued. Section 2.02.Office.The office of the Issuer shall be in care of the Owner Trustee at the Corporate Trust Office or at such other address in the State of Delaware as the Owner Trustee may designate by written notice to the Trustees and the Certificateholders. Section 2.03.Purposes and Powers. (a)The purpose of the Issuer is to engage in the following activities: (i)to issue the Notes pursuant to the Indenture and the Certificates pursuant to this Agreement and to convey and deliver the Securities upon the written order of the Depositor; (ii)to issue additional securities pursuant to one or more supplemental indentures or amendments to this Agreement and to transfer all or a portion of such securities to the Depositor, subject to compliance with the Basic Documents, in exchange for all or a portion of the Certificates; (iii)to enter into and perform its obligations under any interest rate protection or swap agreement or agreements between the Issuer and one or more counterparties; (iv)to permit the Depositor to use, or to use, at the direction of the Depositor, the proceeds of the sale of the Notes to (A)purchase the Receivables on the Closing Date, (B)fund the Reserve Fund with an amount equal to the Reserve Fund Deposit, (C)pay the organizational, start-up and transactional expenses of the Issuer and (D)pay to the Depositor, or permit the Depositor to retain, the balance pursuant to the Sale and Servicing Agreement; (v)to pay interest on and principal of the Notes to the Noteholders and to cause any Excess Collections to be paid to the Certificateholders in accordance with the Indenture; (vi)to Grant the Owner Trust Estate to the Indenture Trustee pursuant to the Indenture to secure payments on the Notes; (vii)to enter into and perform its obligations under the Issuer Basic Documents; (viii)to execute and deliver and, as applicable, enter into and perform its obligations under, one or more certifications as to TALF eligibility, one or more 2 indemnity undertakings and other documents, certificates, notices, press releases, agreements and instruments contemplated thereby or related thereto or otherwise necessary or incidental to qualifying any class of Notes as “eligible collateral” under the Federal Reserve Bank of New York’s Term Asset-Backed Securities Loan Facility; and (ix)to engage in those activities, including entering into agreements, that are necessary, suitable or convenient to accomplish the foregoing or are incidental thereto or connected therewith. (b)The Issuer is hereby authorized to engage in the foregoing activities.The Issuer shall not engage in any activity other than in connection with the foregoing or other than as required or authorized by the terms of this Agreement and the other Basic Documents. Section 2.04.Appointment of Owner Trustee.The Depositor hereby confirms the appointment of the Owner Trustee as trustee of the Issuer effective as of the date of the Original Trust Agreement, to have all the rights, powers and duties set forth herein and in the Delaware Statutory Trust Act. Section 2.05.Initial Capital Contribution of Owner Trust Estate.The Depositor has previously sold, assigned, transferred, conveyed and set over to the Owner Trustee, as of the date of the Original Trust Agreement, the sum of $1.The Owner Trustee hereby acknowledges receipt in trust from the Depositor, of the foregoing contribution, which shall constitute the initial Owner Trust Estate.The Depositor shall pay organizational expenses of the Issuer as they may arise or shall, upon the request of the Owner Trustee, promptly reimburse the Owner Trustee for any such expenses paid by the Owner Trustee.On the Closing Date, the Depositor will sell, transfer, assign and convey to the Issuer certain property to be included in the Owner Trust Estate pursuant to the Sale and Servicing Agreement, and the Issuer will issue and convey the Securities to or upon the order of the Depositor. Section 2.06.Declaration of Trust.The Owner Trustee hereby declares that it will hold the Owner Trust Estate in trust upon and subject to the conditions set forth herein for the use and benefit of the Certificateholders, subject to the obligations of the Issuer under the Basic Documents.It is the intention of the parties that (i)the Issuer constitute a statutory trust under the Delaware Statutory Trust Act and that this Agreement constitute the governing instrument of such statutory trust and (ii)solely for income and franchise tax purposes, the Issuer shall be treated as either an entity that is disregarded as separate from the beneficial owner of the equity if there is only one such owner, or as a partnership (other than an association or publicly traded partnership) if there are two or more such owners, with the assets of the partnership being the Receivables and other assets held by the Issuer, the partners of the partnership being the Certificateholders and any holders of Notes that are required by the IRS to be treated as equity in the Issuer, and the remaining Notes constituting indebtedness of the partnership. The parties agree that, unless otherwise required by appropriate tax authorities, the Issuer will file or cause to be filed annual or other necessary returns, reports and other forms consistent with the foregoing characterization of the Issuer for such tax purposes.Effective as of the date hereof, the Owner Trustee shall have all the rights, powers and duties set forth herein and in the Delaware Statutory Trust Act with respect to accomplishing the purposes of the Issuer as set forth in Section2.03(a).The Owner Trustee has filed the Certificate of Trust with the Secretary of State. 3 Section 2.07.Liability of Certificateholders.The Certificateholders shall be entitled to the same limitation of personal liability extended to stockholders of private corporations for profit organized under the general corporation law of the State of Delaware. Section 2.08.Title to Owner Trust Estate.Legal title to the Owner Trust Estate shall be vested at all times in the Issuer as a separate legal entity except where Applicable Law in any jurisdiction requires title to any part of the Owner Trust Estate to be vested in a trustee or trustees, in which case title shall be deemed to be vested in the Owner Trustee, a co-trustee or a separate trustee, as the case may be; provided, that concurrently with or prior to title being deemed to be vested in a co-trustee and/or separate trustee, such trustee must provide a written grant of a security interest in the Owner Trust Estate to the Indenture Trustee and must authorize the filing of a financing statement to perfect the Indenture Trustee’s security interest. Section 2.09.Situs of Issuer.The Issuer will be located and administered in the State of Delaware.All bank accounts maintained by the Owner Trustee on behalf of the Issuer shall be located in the States of Delaware or New York.The Issuer shall not have any employees in any State other than the State of Delaware; provided, however, that nothing herein shall restrict or prohibit the Owner Trustee from having employees within or outside of the State of Delaware.Payments will be received by the Issuer only in the States of Delaware or New York, and payments will be made by the Issuer only from the States of Delaware or New York.The only office of the Issuer will be at the Corporate Trust Office of the Owner Trustee in the State of Delaware. Section 2.10.Representations and Warranties of the Depositor.The Depositor hereby represents and warrants to the Owner Trustee that: (i)The Depositor is duly formed and validly existing as a limited liability company in good standing under the laws of the State of Delaware, with power and authority to own its properties and to conduct its business as such properties are currently owned and such business is presently conducted. (ii)The Depositor is not a Benefit Plan. (iii)The Depositor is duly qualified to do business as a foreign limited liability company in good standing and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of its property or the conduct of its business shall require such qualifications, except when the failure to have any such license, approval or qualification would not have a material adverse effect on the condition, financial or otherwise, of the Depositor or would not have a material adverse effect on the ability of the Depositor to perform its obligations under this Agreement. (iv)The Depositor has the power and authority to execute and deliver this Agreement and to carry out its terms and to transfer and assign the property to be transferred and assigned to and deposited with the Issuer; and the execution, delivery and performance of this Agreement and such transfer, assignment and deposit have been duly authorized by the Depositor by all necessary limited liability company action. 4 (v)This Agreement constitutes a legal, valid and binding obligation of the Depositor, enforceable in accordance with its terms, except as enforceability may be subject to or limited by bankruptcy, insolvency, reorganization, moratorium, liquidation, fraudulent conveyance or other similar laws affecting the enforcement of creditors’ rights in general and by general principles of equity, regardless of whether such enforceability shall be considered in a Proceeding in equity or at law. (vi)The consummation of the transactions contemplated by this Agreement and the fulfillment of the terms hereof do not conflict with, result in any breach of any of the terms and provisions of, or constitute (with or without notice or lapse of time) a default under, the certificate of formation or limited liability company agreement of the Depositor, or any indenture, agreement or other instrument to which the Depositor is a party or by which it is bound; nor result in the creation or imposition of any Lien upon any properties of the Depositor pursuant to the terms of any such indenture, agreement or other instrument (other than pursuant to the Basic Documents); nor violate any Applicable Law or, to the best of the Depositor’s knowledge, any order, rule or regulation applicable to the Depositor of any Governmental Authority having jurisdiction over the Depositor or its properties. (vii)To the knowledge of the Depositor, there are no Proceedings or investigations pending or threatened against the Depositor before any Governmental Authority having jurisdiction over the Depositor or its properties (a)asserting the invalidity of any Basic Document, (ii)seeking to prevent the consummation of any of the transactions contemplated by any Basic Document, (iii)seeking any determination or ruling that would materially and adversely affect the performance by the Depositor of its obligations under, or the validity or enforceability of, any Depositor Basic Document or (iv)seeking any determination or ruling that would adversely affect the federal tax attributes of the Issuer or the Securities. Section 2.11.Federal Income Tax Matters.The Certificateholders acknowledge that it is their intent and that they understand it is the intent of the Depositor and the Servicer that, for purposes of federal income, State and local income and franchise tax and any other income taxes, the Issuer shall be treated as either an entity that is disregarded as separate from the beneficial owner of the equity in the Issuer if there is only one such owner, or as a partnership (other than an association or publicly traded partnership) if there are two or more such owners, and income, gain or loss of the Issuer for such month as determined for federal, State and local income and franchise tax purposes shall be allocated among the Certificateholders as of the Record Date occurring within such month, in proportion to their ownership of the Certificate Percentage Interest on such date.The Depositor hereby agrees and each Certificateholder by acceptance of a Certificate agrees to such treatment and each agrees to take no action inconsistent with the foregoing characterization. The Depositor is authorized to modify the allocations in this Sectionif necessary or appropriate, in its sole discretion, for the allocations to reflect fairly the economic income, gain or loss to the Certificateholders or as otherwise required by the Code. 5 ARTICLE THREE CERTIFICATES AND TRANSFER OF INTERESTS Section 3.01.Initial Ownership.Upon the formation of the Issuer by the contribution and conveyance by the Depositor as described in Section2.05 and until the issuance of the Certificates, the Depositor shall be the sole beneficiary of the Issuer. Section 3.02.The Certificates.The Certificates shall be issued in one or more registered, definitive, physical certificates substantially in the form of ExhibitA.The Certificates may be in printed or typewritten form and shall be executed on behalf of the Issuer by manual or facsimile signature of an Authorized Officer of the Owner Trustee.Certificates bearing the manual or facsimile signatures of individuals who were, at the time when such signatures shall have been affixed, authorized to sign on behalf of the Issuer, shall be validly issued and entitled to the benefits of this Agreement, notwithstanding that such individuals or any of them shall have ceased to be so authorized prior to the authentication and delivery of such Certificates or did not hold such offices at the date of authentication and delivery of such Certificates. If Transfer of a Certificate is permitted pursuant to this Sectionand Section3.04, the transferee of such Certificate shall become a Certificateholder, and shall be entitled to the rights and subject to the obligations of a Certificateholder hereunder upon such transferee’s acceptance of a Certificate duly registered in such transferee’s name pursuant to Section3.04. Section 3.03.Authentication and Delivery of Certificates.Concurrently with the sale of the Receivables to the Issuer pursuant to the Sale and Servicing Agreement, the Owner Trustee shall cause the Certificates to be executed on behalf of the Issuer, authenticated and delivered to or upon the written order of the Depositor, signed by its president, any Vice President, its treasurer, any assistant treasurer, its secretary or any assistant secretary, without further limited liability company action by the Depositor.No Certificate shall entitle the respective Certificateholder to any benefit under this Agreement, or be valid for any purpose, unless there shall appear on such Certificate a certificate of authentication substantially in the form set forth in ExhibitA, executed by the Owner Trustee or its authenticating agent, by manual signature; and such authentication shall constitute conclusive evidence that such Certificate shall have been duly authenticated and delivered hereunder.All Certificates shall be dated the date of their authentication.Upon issuance, authentication and delivery pursuant to the terms hereof, the Certificates will be entitled to the benefits of this Agreement. Section 3.04.Registration, Transfer and Exchange of Certificates. (a)The Owner Trustee initially shall be the registrar (the “Certificate Registrar”) for the purpose of registering Certificates and Transfers of Certificates as herein provided.The Certificate Registrar shall keep or cause to be kept, at the office or agency maintained pursuant to Section3.08, a register (the “Certificate Register”) in which, subject to such reasonable regulations as it may prescribe, the Certificate Registrar shall provide for the registration of Certificates and the registration of Transfers of Certificates.Upon any resignation of any Certificate Registrar, the Owner Trustee shall, upon receipt of written instructions from the Depositor, promptly appoint a successor thereto. 6 (b)The Certificates may not be acquired by or for the account of a Benefit Plan.Each Certificateholder, by its acceptance of a Certificate, shall be deemed to have represented and warranted that such Certificateholder is not (i)a Benefit Plan and is not a Person acting on behalf of a Benefit Plan or a Person using the assets of a Benefit Plan to effect the transfer of such Certificate or (ii)an insurance company purchasing a Certificate with funds contained in an “insurance company general account” (as defined in SectionV(e) of PTCE 95-60) that includes the assets of a Benefit Plan for purposes of the Plan Asset Regulation. Any Person who is not an Affiliate of the Seller and acquires more than 49.9% of the Certificates will be deemed to represent that it is not a party in interest (within the meaning of ERISA) or a disqualified person (within the meaning of Section4975(e)(2) of the Code) with respect to any Benefit Plan, other than a Benefit Plan that it sponsors for the benefit of its employees, and that no Benefit Plan with respect to which it is a party in interest has or will acquire any interest in the Notes. To the extent permitted under Applicable Law (including ERISA), neither the Owner Trustee nor the Certificate Registrar shall be under any liability to any Person for any registration of Transfer of any Certificate that is in fact not permitted under Applicable Law (including ERISA) or for taking any other action with respect to such Certificate under the provisions of this Agreement so long as such Transfer was registered by the Owner Trustee or the Certificate Registrar in accordance with this Agreement. (c)Upon surrender by a Certificateholder for registration of Transfer of any Certificate at the office or agency of the Certificate Registrar to be maintained as provided in Section3.08, and upon compliance with any provisions of this Agreement relating to such Transfer, the Owner Trustee shall execute on behalf of the Issuer and the Owner Trustee shall authenticate and deliver to the Certificateholder making such surrender, in the name of the designated transferee or transferees, one or more new Certificates in any authorized denomination evidencing the same aggregate interest in the Issuer.Each Certificate presented or surrendered for registration of Transfer shall be accompanied by a written instrument of transfer and accompanied by IRS FormW-8BEN, W-8ECI or W-9, as applicable, in form satisfactory to the Owner Trustee and the Certificate Registrar, duly executed by the Certificateholder or its attorney duly authorized in writing.Each Certificate presented or surrendered for registration of Transfer shall be canceled and subsequently disposed of by the Certificate Registrar in accordance with its customary practice.No service charge shall be made for any registration of Transfer of Certificates, but the Owner Trustee or the Certificate Registrar may require payment of a sum sufficient to cover any tax or governmental charge that may be imposed in connection with any Transfer of Certificates. (d)All Certificates surrendered for registration of Transfer, if surrendered to the Issuer or any agent of the Owner Trustee or the Issuer under this Agreement, shall be delivered to the Owner Trustee and promptly cancelled by it, or, if surrendered to the Owner Trustee, shall be promptly cancelled by it, and no Certificates shall be issued in lieu thereof except as expressly permitted by any of the provisions of this Agreement.The Owner Trustee shall dispose of cancelled Certificates in accordance with its normal practice. 7 Section 3.05.Mutilated, Destroyed, Lost or Stolen Certificates. (a)If (i)any mutilated Certificate is surrendered to the Certificate Registrar, or the Certificate Registrar receives evidence to its satisfaction of the destruction, loss or theft of any Certificate and (ii)there is delivered to the Certificate Registrar and the Owner Trustee such security or indemnity as may be required by them to save each of them harmless, then, in the absence of notice that such Certificate has been acquired by a Protected Purchaser, the Owner Trustee on behalf of the Issuer shall execute and the Owner Trustee or its authenticating agent shall authenticate and deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate of a like tenor and Certificate Percentage Interest.If, after the delivery of such replacement Certificate or payment of a destroyed, lost or stolen Certificate, a Protected Purchaser of the original Certificate in lieu of which such replacement Certificate was issued presents for payment such original Certificate, the Issuer and the Owner Trustee shall be entitled to recover such replacement Certificate (or such payment) from the Person to whom such replacement Certificate was delivered or any Person taking such replacement Certificate from such Person to whom such replacement Certificate was delivered or any assignee of such Person, except a Protected Purchaser, and shall be entitled to recover upon the security or indemnity provided therefor to the extent of any loss, damage, cost or expense incurred by the Issuer or the Owner Trustee in connection therewith.Any duplicate Certificate issued pursuant to this Sectionshall constitute conclusive evidence of ownership in the Issuer, as if originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time. (b)Upon the issuance of any replacement Certificate under this Section, the Issuer may require the payment by the Certificateholder of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with such issuance and any other reasonable expenses (including the fees and expenses of the Owner Trustee) related thereto. (c)Every replacement Certificate issued pursuant to this Sectionin replacement of any mutilated, destroyed, lost or stolen Certificate shall constitute an original additional contractual obligation of the Issuer, whether or not the mutilated, destroyed, lost or stolen Certificate shall be at any time enforceable by anyone, and shall be entitled to all the benefits of this Agreement equally and proportionately with any and all other Certificates duly issued hereunder. (d)The provisions of this Sectionare exclusive and shall preclude (to the extent lawful) all other rights and remedies with respect to the replacement or payment of mutilated, destroyed, lost or stolen Certificates. Section 3.06.Persons Deemed Certificateholders.Prior to due presentation of a Certificate for registration of Transfer, the Owner Trustee, the Certificate Registrar, any Paying Agent and any of their respective agents may treat the Person in whose name such Certificate is registered in the Certificate Register (as of the day of determination) as the Certificateholder of such Certificate for the purpose of receiving distributions pursuant to Section5.01 and for all other purposes whatsoever, and none of the Owner Trustee, the Certificate Registrar, any Paying Agent or any of their respective agents shall be bound by any notice to the contrary. 8 Section 3.07.Access to List of Certificateholders’ Names and Addresses.The Certificate Registrar shall furnish or cause to be furnished to the Servicer and the Depositor, or to the Indenture Trustee or the Owner Trustee, within 15 days after receipt by the Certificate Registrar of a written request therefor from the Servicer, the Depositor or either Trustee, as the case may be, a list, in such form as the requesting party may reasonably require, of the names and addresses of the Certificateholders as of the most recent Record Date.If three or more Certificateholders, or one or more Holders of Certificates evidencing not less than 25% of the aggregate Certificate Percentage Interest (hereinafter referred to as the “Applicants”), apply in writing to the Certificate Registrar, and such application states that the Applicants desire to communicate with other Certificateholders with respect to their rights under this Agreement or under the Certificates and such application is accompanied by a copy of the communication that such Applicants propose to transmit (which shall be deemed to be a purpose reasonably related to the Applicants’ interest in the Issuer), then the Certificate Registrar shall, within five Business Days after the receipt of such application, afford such Applicants access during normal business hours to the current list of Certificateholders.Each Certificateholder, by receiving and holding a Certificate, shall be deemed to have agreed not to hold any of the Depositor, the Certificate Registrar or the Owner Trustee accountable by reason of the disclosure of its name and address, regardless of the source from which such information was derived. Section 3.08.Maintenance of Office or Agency.The Issuer shall maintain an office or offices or agency or agencies where notices and demands to or upon the Issuer or the Owner Trustee in respect of the Basic Documents may be served.The Issuer initially designates its office c/o Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware19890, for such purposes and will promptly notify the Depositor and the Owner of any change in the location of such office. Section 3.09.No Legal Title to Owner Trust Estate in Certificateholders.The Certificateholders shall not have legal title to any part of the Owner Trust Estate.The Certificateholders shall be entitled to receive distributions with respect to their undivided beneficial interest therein only in accordance with Articles Five and Nine.No transfer, by operation of law or otherwise, of any right, title or interest of the Certificateholders to and in their beneficial interest in the Owner Trust Estate shall operate to terminate this Agreement or the trusts hereunder or entitle any transferee to an accounting or to the transfer to it of legal title to any part of the Owner Trust Estate. Section 3.10.No Recourse.Each Certificateholder by accepting a Certificate acknowledges that the Certificates represent beneficial interests in the Issuer only and do not represent interests in or obligations of the Depositor, the Seller, the Servicer, the Administrator, either Trustee or any of their respective Affiliates and no recourse may be had against such parties or their assets, except as may be expressly set forth or contemplated in the Certificates or any Basic Document. Section 3.11.Appointment of Paying Agent.The Paying Agent shall make distributions to Certificateholders in accordance with the Indenture and shall report the amount of such distributions to the Owner Trustee.The Paying Agent shall have the revocable power to withdraw funds from the Collection Account for the purpose of making the distributions referred to above.The Owner Trustee may revoke such power and remove the Paying Agent if the 9 Owner Trustee determines in its sole discretion that the Paying Agent shall have failed to perform its obligations under this Agreement in any material respect.The Paying Agent shall initially be the Indenture Trustee, and any co-paying agent chosen by the Paying Agent that is acceptable to the Owner Trustee and the Depositor.Each Paying Agent shall be permitted to resign as Paying Agent upon 30 days’ prior written notice to the Owner Trustee and the Depositor.In the event that the Indenture Trustee shall no longer be the Paying Agent, the Owner Trustee, upon receipt of written instruction from the Depositor, shall appoint a successor to act as Paying Agent (which shall be a bank or trust company).The Owner Trustee shall cause such successor Paying Agent or any additional Paying Agent appointed by the Owner Trustee to execute and deliver to the Owner Trustee an instrument in which such successor Paying Agent or additional Paying Agent shall agree with the Owner Trustee that, as Paying Agent, such successor or additional Paying Agent will hold all sums, if any, held by it for payment to the Certificateholders in trust for the benefit of the Certificateholders entitled thereto until such sums shall be paid to such Certificateholders.The Paying Agent shall return all unclaimed funds to the Owner Trustee and upon removal of a Paying Agent such Paying
